  Case 15-04171         Doc 35     Filed 10/02/18 Entered 10/02/18 14:44:07              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-04171
         MIA M BARRON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/09/2015.

         2) The plan was confirmed on 06/02/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/06/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,300.00.

         10) Amount of unsecured claims discharged without payment: $28,321.95.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-04171       Doc 35        Filed 10/02/18 Entered 10/02/18 14:44:07                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $8,157.55
       Less amount refunded to debtor                            $297.55

NET RECEIPTS:                                                                                     $7,860.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $345.12
    Other                                                                    $35.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,380.12

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AFNI                             Unsecured         473.00           NA              NA            0.00       0.00
ASHRO                            Unsecured         129.00           NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured         865.00        732.86          732.86        301.15        0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         150.00          150.00          61.64       0.00
CDA PONTIAC                      Unsecured         315.00           NA              NA            0.00       0.00
CERASTES LLC                     Unsecured            NA         220.56          220.56          90.63       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      4,500.00       4,567.54        4,567.54      1,876.93        0.00
COMCAST                          Unsecured         465.00           NA              NA            0.00       0.00
CR COMMUNITY SCHOOL DISTRICT     Unsecured          95.00         95.00           95.00          39.05       0.00
CREDIT COLL                      Unsecured         482.00           NA              NA            0.00       0.00
DIVERSIFIED ADJUSTMENT SERVICE   Unsecured         246.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CORP           Unsecured         320.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CORP           Unsecured         250.00           NA              NA            0.00       0.00
GENTLE DENTAL                    Unsecured          69.00         69.19           69.19          28.42       0.00
HARVARD COLLECTION SERVICE       Unsecured      2,181.00            NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         211.00        308.53          308.53        126.78        0.00
INTERSTATE POWER                 Unsecured         679.00        704.46          704.46        289.48        0.00
JEFFRO FURNITURE CO              Secured           500.00      1,044.00        1,044.00           0.00       0.00
JEFFRO FURNITURE CO              Unsecured         700.00           NA              NA            0.00       0.00
Midland Funding                  Unsecured         810.00           NA              NA            0.00       0.00
Midland Funding                  Unsecured         531.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,164.00       1,164.06        1,164.06        478.34        0.00
PROCOLLECT                       Unsecured         478.00           NA              NA            0.00       0.00
SALUTE/UTB                       Unsecured         623.00           NA              NA            0.00       0.00
SUK S LEE MD INC                 Unsecured            NA          40.00           40.00          16.44       0.00
US DEPT OF ED GREAT LAKES        Unsecured            NA     15,330.46        15,330.46           0.00       0.00
VERIDIAN CREDIT UNION            Unsecured         416.00        416.17          416.17        171.02        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-04171         Doc 35      Filed 10/02/18 Entered 10/02/18 14:44:07                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                  $1,044.00                $0.00            $0.00
 TOTAL SECURED:                                           $1,044.00                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $23,798.83          $3,479.88              $0.00


Disbursements:

         Expenses of Administration                             $4,380.12
         Disbursements to Creditors                             $3,479.88

TOTAL DISBURSEMENTS :                                                                        $7,860.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
